DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The applicant amended claim 1 to recite “a portable, enclosed housing”. The examiner believes that this does not sufficiently limit the claim. The applicant states the definition of portable is “able to be easily carried or moved, especially because being of a lighter or smaller version than usual” and that the references of Brun and Jack are both large structures. However, the structure being “easily moved” is relative because even a “large” structure with the proper equipment can be moved and is therefore portable. The examiner also believes that the structures of both references can both be considered “enclosed”. There is a volume within each structure that is surrounded by sidewalls to some degree. The degree to which the structure needs to be enclosed is not clearly defined. A structure that has gaps in the walls can still be considered enclosed. Figure 1 of the application has sidewalls which each contain an opening through which hay is placed. If the inner space of the instant application can be considered enclosed, so can that of the prior art. Regarding the sidewalls now being “solid”, the fence of Brun could conceivably be considered solid because the degree of permeability of the sidewalls is not clearly defined by the term “solid”. At the very least, Jack has sidewalls that are made of sheet metal so the limitation does not overcome that reference.
The same arguments can be made for the similar limitations of the subsequent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brun (FR 3007939).
Regarding Claims 1-6, Brun teaches an animal feeder comprising: a portable, enclosed housing having a floor (3), a roof (11), and a plurality of solid sidewalls (where (6) points in several of the Figures) extending between said floor (3) and said roof (11), one said solid sidewall (where (6) points in several of the Figures) including a door (such as (20), (21) or (22) as seen in Figures 4-7) moveable between an open position and a closed position, at least one solid sidewall (where (6) points in several of the Figures) having a feeding opening (7) therethrough providing access to the interior of said housing through said feeding opening (7), (Figures 1-9); Claim 2 – wherein a plurality of said solid sidewalls (where (6) points in several of the Figures) include feeding openings (7) therethrough providing access to the interior of said housing through said feeding openings (7), (Figures 1-9); Claim 3 – wherein each said solid sidewall (where (6) points in several of the Figures) includes a feeding opening (7) therethrough providing access to the interior of said housing through said feeding opening (7), (Figures 1-9); Claim 4 – further comprising at least one divider wall (8) extending outwardly from said housing and positioned between adjacent feeding openings (7), (Figures 1-9); Claim 5 – further comprising a plurality of divider walls (8) extending outwardly from said housing, each said divider wall (8) being positioned between adjacent feeding openings (7), (Figures 1-9); Claim 6 – wherein said feeding openings (7) extends upwardly from said housing floor (3), (Figures 1-9). 
Regarding Claims 10-12, Brun teaches: Claim 10 – an animal feeder comprising: a portable, enclosed housing having a floor (3), a roof (11), and a plurality of solid sidewalls (where (6) points in several of the Figures) extending between said floor (3) and said roof (11); a plurality of wall dividers (8) extending outwardly form said housing, said wall dividers (8) and said housing defining a plurality of feeding stalls, and a plurality of animal feeding openings (7) extending through said plurality of solid sidewalls (where (6) points in several of the Figures), each said animal feeding opening (7) of said plurality of animal feeding openings (7) being positioned within one said feeding stall of said plurality of feeding stalls, (Figures 1-9); Claim 11 – wherein said solid sidewalls (where (6) points in several of the Figures) includes an access door (such as (20), (21) or (22) as seen in Figures 4-7) for access to the interior of said housing, (Figures 1-9); Claim 12 – wherein said feeding openings (7) extend upwardly from said housing floor (3), (Figures 1-9). 
Regarding Claims 16 and 18, Brun teaches: Claim 16 – an animal feeder comprising: a portable, enclosed housing having a floor (3), a roof (11), and solid sidewalls (where (6) points in several of the Figures) extending between said floor (3) and said roof (11), a plurality of feeding opening (7) extending through said solid sidewalls (where (6) points in several of the Figures), each said feeding opening (7) extending upwardly from said floor (3), and a door (such as (20), (21) or (22) as seen in Figures 4-7) coupled to said solid sidewall (where (6) points in several of the Figures) providing access to the interior of said housing, (Figures 1-9); Claim 18 – further comprising a plurality of divider walls (8) extending form said housing, each said divider wall (8) of said plurality of divider walls (8) being positioned between adjacent feeding openings (7), (Figures 1-9).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jack (US Pub. 2007/0181069 A1).
Regarding claim 1, Jack discloses an animal feeder comprising: 
a portable, enclosed housing (Pg. 2, [0028], lines 2-4: “there are lifting eyes and tow hooks to enable loading of the feed unit onto a vehicle for transport”) having a floor (Pg. 2, [0042], lines 9-11: “Directly fastened to the top of each runner is a series of pressure treated 2"x8" boards 3 laid at right angles to said runners to form a floor”), a roof (Fig. 1, roof structure 21), and a plurality of solid sidewalls extending between said floor and said roof (Fig. 5, sheet metal 13 extends from the floor towards the roof), one said solid sidewall including a door movable between an open position and a closed position, at least one said solid sidewall having a feeding opening therethrough providing access to the interior of said housing through said feeding opening (Abstract, lines 11-15: “The loading of feed into this invention is accomplished by opening one of the gate assemblies, which are hinged on one side, to allow the whole gate assembly to swing open to facilitate loading and cleaning”).
Regarding claim 2, Jack discloses a plurality of said solid sidewalls include feeding openings therethrough providing access to the interior of said housing through said feeding openings (Fig. 1, there are openings in each side of the structure to access the interior).
Regarding claim 3, Jack discloses each solid sidewall includes a feeding opening therethrough providing access to the interior of said housing through said feeding opening (Fig. 1, there is an opening on each side of the enclosure).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US Pub. 2006/0070580 A1) in view of Jack (US Pub. 2007/0181069 A1).
Regarding claim 1, Klene discloses an animal feeder comprising: 
a portable, enclosed housing having a floor (Fig. 1, floor 60) and a plurality of solid sidewalls (Fig.1, grill 56, 57 and end gate 58, 59), one said solid sidewall including a door movable between an open position and a closed position (Fig. 1, end gate 59 is hingedly attached to the frame), at least one said solid sidewall having a feeding opening therethrough providing access to the interior of said housing through said feeding opening (Fig. 1, each sidewall and end gate has a plurality of bars with the area between said bars permitting the head of an animal to access the interior of the frame for feeding).
However, Klene does not disclose as taught by Jack, a roof (Fig. 1, roof structure 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene to include the roof of Jack to prevent rain from entering the feeder.
Regarding claim 2, Klene as modified by Jack discloses the claimed invention in addition to as taught by Klene, a plurality of said solid sidewalls include feeding openings therethrough providing access to the interior of said housing through said feeding openings (Fig. 1, each solid sidewall and end gate has a plurality of bars with the area between said bars permitting the head of an animal to access the interior of the frame for feeding).
Regarding claim 3, Klene as modified by Jack discloses the claimed invention in addition to as taught by Klene, each solid sidewall includes a feeding opening therethrough providing access to the interior of said housing through said feeding opening (Fig. 1, each solid sidewall and end gate has a plurality of bars with the area between said bars permitting the head of an animal to access the interior of the frame for feeding).
Regarding claim 6, Klene as modified by Jack discloses the claimed invention in addition to as taught by Klene, said feeding opening extends upwardly from said housing floor (Fig. 1, bars extend from the floor up).
Regarding claim 16, Klene discloses a portable, enclosed housing having a floor, and solid sidewalls; 
a plurality of feeding opening extending through said solid sidewalls (Fig. 1, each sidewall and end gate has a plurality of bars with the area between said bars permitting the head of an animal to access the interior of the frame for feeding), each said feeding opening extending upwardly from said floor (Fig. 1, bars extend from the floor up), and a door coupled to said sidewall providing access to the interior of said housing (Fig. 1, end gate 59 is hingedly attached to the frame).
However, Klene does not disclose as taught by Jack, a roof (Fig. 1, roof structure 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene to include the roof of Jack to prevent rain from entering the feeder.
Regarding claim 17, Klene as modified by Jack discloses the claimed invention in addition to as taught by Klene, a pair of skids coupled to said housing (Fig. 1, runners 83, 84).

Claims 4-5, 10-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US Pub. 2006/0070580 A1) in view of Jack (US Pub. 2007/0181069 A1), and further in view of Barney (US Pub. 2017/0360001 A1).
Regarding claim 4, Klene as modified by Jack discloses the claimed invention except for as taught by Barney, at least one divider wall extending outwardly from said housing and positioned between adjacent feeding openings (Fig. 1, plurality of partitions 30 are disposed between each successive trough 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene to include the dividers of Barney to prevent the animals from overcrowding any individual opening.
Regarding claim 5, Klene as modified by Jack discloses the claimed invention except for as taught by Barney, a plurality of divider walls extending outwardly from said housing, each said divider wall being positioned between adjacent feeding openings (Fig. 1, plurality of partitions 30 are disposed between each successive trough 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene to include the dividers of Barney to prevent the animals from overcrowding any individual opening.
Regarding claim 10, Klene discloses an animal feeder comprising: 
a portable, enclosed housing having a floor (Fig. 1, floor 60) and a plurality of solid sidewalls (Fig.1, grill 56, 57, end gate 58, 59);
a plurality of animal feeding openings extending through said plurality of solid sidewalls (Fig. 1, each sidewall and end gate has a plurality of bars with the area between said bars permitting the head of an animal to access the interior of the frame for feeding).
However, Klene does not disclose as taught by Jack, a roof (Fig. 1, roof structure 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene to include the roof of Jack to prevent rain from entering the feeder.
Klene does not disclose as taught by Barney, a plurality of wall dividers extending outwardly from said housing, said wall dividers and said housing defining a plurality of feeding stalls (Fig. 1, plurality of partitions 30 are disposed between each successive trough 26).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene to include the dividers of Barney to prevent the animals from overcrowding any individual opening. Additionally, each stall of Barney has a plurality of dividers on either side of it.
Regarding claim 11, Klene as modified by Jack and Barney discloses the claimed invention in addition to as taught by Klene, said solid sidewalls includes an access door for access to the interior of said housing (Fig. 1, end gate 59 is hingedly attached to the frame).
Regarding claim 12, Klene as modified by Jack and Barney discloses the claimed invention in addition to as taught by Klene, said feeding openings extend upwardly from said housing floor (Fig. 1, bars extend upwards from the floor).
Regarding claim 18, Klene as modified by Jack discloses the claimed invention except for as taught by Barney, a plurality of divider walls extending from said housing, each said divider wall of said plurality of divider walls being positioned between adjacent feeding openings (Fig. 1, plurality of partitions 30 are disposed between each successive trough 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene to include the dividers of Barney to prevent the animals from overcrowding any individual opening.

Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US Pub. 2006/0070580 A1) in view of Jack (US Pub. 2007/0181069 A1), and further in view of Bryant (US Pub. 1,287,867).
Regarding claim 7, Klene as modified by Jack discloses the claimed invention except for as taught by Bryant, said housing further includes net mounting eyelets positioned within said housing (Pg. 1, lines 37-50: “hinged top or lid 4 forwardly inclined leaving an opening in the front of the receptacle for a gate or door between said top and said lower portion of the front, a screen gate or door 5 loosely suspended in the upper portion of its side exteriorly of the receptacle at a suitable point adjacent to its side ends and opposite to the wings or projecting pieces hereinafter mentioned by eye-members 17 connected with bolts 18 fixed in the end walls of the receptacle, so that the said gate or door may swing backwardly and forwardly opening and closing the gate or door”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene as modified by Jack to include the screen and eyelets of Bryant to limit the rate at which animals can feed.
Regarding claim 8, Klene as modified by Jack and Bryant discloses the claimed invention in addition to as taught by Bryant, a netting coupleable to said net mounting eyelets and positionable to cover said feeding opening (Pg. 1, lines 37-50: “hinged top or lid 4 forwardly inclined leaving an opening in the front of the receptacle for a gate or door between said top and said lower portion of the front, a screen gate or door 5 loosely suspended in the upper portion of its side exteriorly of the receptacle at a suitable point adjacent to its side ends and opposite to the wings or projecting pieces hereinafter mentioned by eye-members 17 connected with bolts 18 fixed in the end walls of the receptacle, so that the said gate or door may swing backwardly and forwardly opening and closing the gate or door”).
Regarding claim 19, Klene as modified by Jack discloses the claimed invention except for as taught by Bryant, a netting coupleable to said net mounting eyelets and positionable to cover said feeding opening (Pg. 1, lines 37-50: “hinged top or lid 4 forwardly inclined leaving an opening in the front of the receptacle for a gate or door between said top and said lower portion of the front, a screen gate or door 5 loosely suspended in the upper portion of its side exteriorly of the receptacle at a suitable point adjacent to its side ends and opposite to the wings or projecting pieces hereinafter mentioned by eye-members 17 connected with bolts 18 fixed in the end walls of the receptacle, so that the said gate or door may swing backwardly and forwardly opening and closing the gate or door”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene as modified by Jack to include the screen and eyelets of Bryant to limit the rate at which animals can feed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klene (US Pub. 2006/0070580 A1) in view of Jack (US Pub. 2007/0181069 A1), and further in view of Sampson (US Pub. 5,209,183).
Regarding claim 9, Klene as modified by Jack discloses the claimed invention except for as taught by Sampson, a hitch receiver coupled to said housing (Col. 3, line 64 – col. 4, line 5: “A tow bar assembly is provided in association with the remainder of the axle assembly. The tow bar assembly includes the tow bar 16 and a front mounting plate 46 attached to the lower front end panel 20 by several of the plurality of removable fasteners used to secure the lower front end panel to the tray 34. The front end of the tow bar is provided with a hitch plate 48 permitting attachment of the apparatus to a towing vehicle, and the rear end of the tow bar is connected to the axle via a pair of spaced tie plates 50”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene as modified by Jack to include the hitch receiver of Sampson to allow the feeder to be towed.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US Pub. 2006/0070580 A1) in view of Jack (US Pub. 2007/0181069 A1) and Barney (US Pub. 2017/0360001 A1), and further in view of Bryant (US Pub. 1,287,867).
Regarding claim 13, Klene as modified by Jack and Barney discloses the claimed invention except for as taught by Bryant, said housing further includes net mounting eyelets positioned within said housing (Pg. 1, lines 37-50: “hinged top or lid 4 forwardly inclined leaving an opening in the front of the receptacle for a gate or door between said top and said lower portion of the front, a screen gate or door 5 loosely suspended in the upper portion of its side exteriorly of the receptacle at a suitable point adjacent to its side ends and opposite to the wings or projecting pieces hereinafter mentioned by eye-members 17 connected with bolts 18 fixed in the end walls of the receptacle, so that the said gate or door may swing backwardly and forwardly opening and closing the gate or door”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene as modified by Jack and Barney to include the screen and eyelets of Bryant to limit the rate at which animals can feed.
Regarding claim 14, Klene as modified by Jack, Barney, and Bryant discloses the claimed invention in addition to as taught by Bryant, a netting coupleable to said net mounting eyelets and positionable to cover said feeding opening (Pg. 1, lines 37-50: “hinged top or lid 4 forwardly inclined leaving an opening in the front of the receptacle for a gate or door between said top and said lower portion of the front, a screen gate or door 5 loosely suspended in the upper portion of its side exteriorly of the receptacle at a suitable point adjacent to its side ends and opposite to the wings or projecting pieces hereinafter mentioned by eye-members 17 connected with bolts 18 fixed in the end walls of the receptacle, so that the said gate or door may swing backwardly and forwardly opening and closing the gate or door”).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US Pub. 2006/0070580 A1) in view of Jack (US Pub. 2007/0181069 A1) and Barney (US Pub. 2017/0360001 A1), and further in view of Sampson (US Pub. 5,209,183).
Regarding claim 15, Klene as modified by Jack and Barney discloses the claimed invention except for as taught by Sampson, a hitch receiver coupled to said housing (Col. 3, line 64 – col. 4, line 5: “A tow bar assembly is provided in association with the remainder of the axle assembly. The tow bar assembly includes the tow bar 16 and a front mounting plate 46 attached to the lower front end panel 20 by several of the plurality of removable fasteners used to secure the lower front end panel to the tray 34. The front end of the tow bar is provided with a hitch plate 48 permitting attachment of the apparatus to a towing vehicle, and the rear end of the tow bar is connected to the axle via a pair of spaced tie plates 50”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene as modified by Jack and Barney to include the hitch receiver of Sampson to allow the feeder to be towed.
Regarding claim 20, Klene as modified by Jack and Barney discloses the claimed invention except for as taught by Sampson, a hitch receiver coupled to said housing (Col. 3, line 64 – col. 4, line 5: “A tow bar assembly is provided in association with the remainder of the axle assembly. The tow bar assembly includes the tow bar 16 and a front mounting plate 46 attached to the lower front end panel 20 by several of the plurality of removable fasteners used to secure the lower front end panel to the tray 34. The front end of the tow bar is provided with a hitch plate 48 permitting attachment of the apparatus to a towing vehicle, and the rear end of the tow bar is connected to the axle via a pair of spaced tie plates 50”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Klene as modified by Jack and Barney to include the hitch receiver of Sampson to allow the feeder to be towed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649